Title: From Daniel Roberdeau to Benjamin Franklin or John Fothergill, 27 February 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin,Fothergill, John


Dear Sir
Philada. Feby. 27th. 1770
I have been for weeks past meditating a Voyage to London, which would be attended with very great inconvenience, to sell my Estate in St. Christophers, as a long lease thereon is now almost expired, when a presumptious thought occurred, that if you would condescend to look down from Affairs of the highest publick concern, to an Affair of the highest private concern of an unworthy friend, that all I could most sanguinely hope from a personal attendance, would be more than made up by your abundantly superior Capacity, with such hints as I should give on the Subject, besides the Authority vested in you in Company with two other worthy Gentlemen, and instructions to them bearing equal date herewith.
On the presumption that you will treat me as your own Child on this Occasion, which will lay me under peculiar Obligation, I proceed to mention my motives in general that you may better understand, advise and direct for me, and then descend to some particulars which may serve as a Clew. In the first place I have the pleasure to inform you that it is not necessity that urges to this matter but besides a desire of circumscribing my Affairs to Limits within my sphere of action, and of removing a temptation that at some future day might fall in the way of my Children to slave keeping, a practice I never can be reconciled to, I say besides these the Money that my place will sell for put to Interest under my own Eye, will in all probability bring me in a considerable greater yearly Income. I come next to give some hints by way of Clew.
Doctor Forthergill and Mr. Pearce being intimate, and you intimate with the worthy Doctor, thereby you will be easily lead to an acquaintance with Mr. Pearce, which will subserve the design of availing me of any assistance that my Uncle his father in Law will be pleased to give, and of his and Mr. Pearce’s greater knowledge I suppose than either of you have with Gentlemen of the Island where my Estate lais, which will tend to create a rival Interest to Mr. Boyd. Besides as Mr. Pearce many years ago when I think he could have no knowledge of my having any Intentions of selling, offering his assistance, if I should incline to sell, makes it no improbable Conjecture that he himself may be that Rival, which further accounts for the wary steps of this Letter. But I would have you also guarded against a very great prejudice which some years ago did and probably still subsists in my Uncle against Mr. Boyd, that no such prejudice should be a bar to my Intentions. Buyer and Seller generally have a secret that would be of mutal disadvantage to each other to be known, therefore to supply that defect on my part, which the best Representation cannot supply, I have fallen on a Stratigem, which on the possibility of Mr. Pearce’s wanting to purchase forbids my including in the general Instructions; besides that it would effect a Consciencious plea of Limitation, for £6,500 Sterl. is my Limitation, but should you with the other Gentlemen not succeed in getting that Sum, you would want my Authority for any Abatement in the Case, and only in that Case is my Letter of the 20th: of March to be produced, or considered as a Letter to my Attorneys, which I think can hardly fail of effecting the Bargin. But such is my desire of selling that I have provided even against the possibility of failure there, for should your best Endeavours and my highest Expectation of success on an offer of my Plantation for £6,000 Sterl. fail, in that Case and only in that Case is my Letter of the 30th: of April which exhibits my lowest Terms to be produced or considered as a Letter to my Attorneys. I have sent these two Letters without superscriptions on their out sides to guard against the possibility of a mistake before you are fully acquainted with the contents of this. If there should be occasion of producing either of the Letters, you will be pleased to consider them as inclosed to you, for the purpose of Conveyance, without any regard to the time of Reception.
You being now fully advised without any reserve or diffidence, all I could do in person can be better done by Proxy, as I anticipate the pleasure your Benevolence on all occasions prompts to the meanest Object. I shall direct this to Doctor Forthergill in your absence, as I fully include him in my confidence, nor shall I even doubt that Candour in him I flatter myself to find in a fellow Citizen in excusing the liberty this particular confidence bespeaks, when this falls into his hands and consiquently is considered as originally directed to him.
My Estate has always been Mr. Boyd’s object, as from it’s situation it would be of greater advantage to him than to any body else, and without it his Estate adjoining is inconsiderable. I am confident your attention being fixed on him, he will give more than any other Person, but I would not divert you from such a Tryal as will naturally engage his Attention and consiquently anxiety in proportion to the gre[ater unc]ertainty of obtaining this mode of procedure in preference to his proposal, mentioned in my general Letter, will naturally create.
I honour my Uncle and hope for his friendship and assistance, to this end beg you will take the trouble to treat with him, in such manner as will do honour to me, as your Representation cant fail to do, but at the same time remember my greater confidence is in you.
You’ll please to remember that my Lease with Mr. Rawlins, including a conditional Covenant for 6 months longer, see the Lease, will expire in Jany. 1771, therefore all haste is to be made in the sale consistend with good speed.
I am under difficulty to provide for the small expence you will be at on my Account for postage &c. and it would be easy for me to give an order on Messrs. Wood & Trevanion in whose hands I have money, but these my good friends might be offended in a transaction for such a trifle, whilst I employ others in a much greater trust, therefore choosing to be obliged to you or the worthy Doctor, I beg your reimbursement may rather be by a draft on me which shall at any time be readily honoured.
Committing myself and Affairs to your prudent and careful management I beg leave to subscribe myself Dear Sir Your Affectionate and obedient humble Servant
Daniel Roberdeau
